Kupferman, J. P.,
concurs in part and dissents in part in a memorandum as follows: The counsel for the State Liquor Authority with commendable candor has told us that we could have simply reduced the penalty of cancellation to a suspension of 30 days and avoided the necessity for reargument. We should not have dismissed the proceeding as moot, but should rather have first found the penalty excessive and annulled the cancellation. I believe that we should simply take that approach, although the majority in its memo reaches the equivalent result.